Simmons, Justice.
1. There was no error in the court sustaining the demurrer to the petition in this case and dismissing the same. The homestead papers, which were attached to the petition as an exhibit, showed that the surveyor of the county had sitnply attached his certificate that he had correctly platted and laid off the homestead, in*343stead of making an affidavit to that fact as section 2008 of the code requires. In the case of Falls v. Crawford, 76 Ga. 35, this court held that a return made by a sui'veyor, not sworn to, was not sufficient to authorize the ordinary to approve the homestead.
2. The petition was amended, in substance, by alleging that while the surveyor made no affidavit in writing, yet he did swear orally to his return before the ordinary, and that therefore the court should not have dismissed the case, but should have allowed the plaintiff to prove the allegations in the amendment. The statute requires that the surveyor shall make an affidavit and return it to the ordinary before the day appointed in the order for passing upon -said application. This affidavit then becomes a part of the record in the case. The ordinary cannot act until it is made. The plat and the valuation made by the surveyor, and sworn to by him in a written affidavit, must be had by the ordinary before he can approve the application for homestead. Without them he has no right to approve said application. They then become parts of the record in the case, and are recorded by the clerk as parts thereof. We do not think, therefore, that the court erred in refusing to allow the plaintiff to prove that the surveyor swore orally to the plat and-the valuation. . Judgment affirmed.